           Case 2:20-mj-06108-DUTY Document 6 Filed 12/17/20 Page 1 of 2 Page ID #:29
                                                                                                     FILED
                                                                                          CLERK, U.S. DISTRfCTCdJRT
       NAME &ADDRESS
                                                                                                 ~~ ~ 7 ~0
                                                                                        CENTRAL DI      RI T OF G°►L~FORN{A
                                                                                        BY                         DEPUTY

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE NUMBER
  UNITED STATES OF AMERICA

                                   V.
                                                         PLAINTIFF,
                                                                               ~ - cR -- on2-~ ~
                 ~
                 ~ g~'
                     '      !
                          ~.!     •v                                        CONSENT TO VIDEO/TELEPHONIC CONFERENCE
                     USMS Reg. x:                                            AND/OR WAIVBR OF DEFENDANT'S PRESENCE
                                                    DEFENDANTS)                       AND PROPOSED FINDINGS/ORDER
  Check each that applies:
 ]CONSENT TO VIDEO CONFERENCE/TELEPHONIC CONFERENCE
                                                                                       SCI 30/AIVER OF DEFENDANT'S PRESENCE
1                                                                                          ~C
 . Consent to Video Conference/Telephonic Conference
 I,       ~E j7—}j                        /`/j~               ,understand that the U.S. Constitution, the Federal Rules of Crimina
                          ~~                                                                                                         l
  Procedure, andJor one or more federal statutes may give me the right to have
                                                                                 all the below-listed proceedings take pace in person in
  open court. After consultation with counsel,Iknowingly and voluntarily
                                                                              consent to the proceedings below Instead taking place by
  video conference or, if video conference is not reasonably avaIlable, by
                                                                           telephonic conference:
  Check each that applies:

        etention/Bail Review/Reconsideration Hearings) (18 U.S.C. Sec.
                                                                         3142)               nitial Appearance (Fed. R. Crim. P. 5)
 [] Preliminary Hearing (Fed. R. Crim. P. 5.1)
                                                                                                rraignment (Fed. R. Crim. P. 10)
 [] Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148)
                                                                                        ~ Waiver of Indictment (Fed. R Crim. P. 7(b))
      Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2))
                                                                                        ~ Appearances under Fed. R. Crim. P. 40
      Probation and Supervised Release Revocation Proceedings (Fed. R. Crim.
                                                                                 P. 32.1}
 Note: to consent to an appearance by video or telephonic conference at
                                                                        one of the two proceedings listed below, you must also complete
 the 'Proposed Ffndings"section on page 2 of this form.
                  [] Felony Pleas (Fed. R. Crim. P. 11)          ~ Felony Sentencings (Fed. R. Crim. P. 32)
 2. Waiver of Defendant's Presence
I,           K~ 1'f"~J ~ ~~~~j~                            ,understand that the U.S. Constitution, the Federal Rules of
                                                                                                                           Criminal
 Procedure, and/or one or more federal statutes may give me the right to
                                                                          be present at all of the below-listed proceedings - in person,
 by video conference, or by telephonic conference. ABer consultation
                                                                      with counsel,Iknowingly and voluntarily waive my right to be
 present in person in open court or by video conference or by telephon
                                                                       ic conference at the proceedings below:
 Check each that applies (and use Form CR-35 to waive the defendants
                                                                     presence at other types ofproceedings):
    Detention/Bail Review/Reconsideration Hearings) (18 U.S.C. Sec. 3142)
                                                                                       ~ Probation and Supervised Release Revocation
    Preliminary Hearing (Fed. R. Crim. P. 5.1)                                              Proceedings (Fed. R. Crim. P. 32.1)
    Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148)
                                                                                       ~ Waiver of Indictment (Fed. R. Crim. P. 7(b))
    Misdemeanor Pleas and Sentencings (Fed. R. Cri . P. 43(b)(2))
                                                                                       ~ Appearances under Fed. R Crim. P. 40
      12-1'1..               2b
Date
                                                     Defendant                       ed for Defendant Counsel for Defen          ith
!n Custody?                                                                      Defendant's Authorization [Check if applicable]
                        For in-custody defendants,
      Yes ~ No          List institution where housed:
CR-029 (08/20)        CONSENT TO VIDEOlTELEPHONIC CONFERENCE AND/OR
                                                                              WAIVER OF DEFENDANTS PRESENCE
                                                                                                                                   P. 1 OF 2
           Case 2:20-mj-06108-DUTY Document 6 Filed 12/17/20 Page 2 of 2 Page ID #:30


    I have translated this consent/waiver to the Defendant in the
                                                                                                                             language.



   Date                                                Interpreter(if required)
                                                                                      Signed for Interpreter by Counsel for Defendant with
                                                                                      Interpreters Authorization [Check if applicable]


   I am counsel for the Defendant herein. Prior to the Defen
                                                             dant signing this document or authorizing me to sign this
   Defendants behalf,l fully advised the Defendant of the Defend                                                       document on the
                                                                 ant's above-referenced rights and consulted with the Defen
   regarding such rights and the Defendant's consent/waiver(s). Ibelie                                                      dant
                                                                       ve that the Defendant understands such rights and that the
   Defendant's consent/waiver(s) are knowing and voluntary, and
                                                                  I concur with such consent/waiver(s).



                                                                      ~~
  Date                                                 Counsel for Defendant



  3.Proposed Findings Regarding Hazen of Further Delay of
                                                                  Felony Plea or Sentencing
  Pursuant to 415002(b)(2) ofthe Coronavirus Aid, Relief,
                                                             and Economic Security("CARES") Act and 4 2 ofOrder of
  No. 20-043(In Re: Coronavirus Public Emergency Use of Video                                                            the Chief Judge
                                                                    and Telephonic Conference in Certain Criminal Procee
  pleas and sentencings cannot be conducted other than in person                                                             dings),felony
                                                                    in open court unless the judge makes specific Hndings
  or sentencing "cannot be further delayed without serious harm                                                             that the plea
                                                                  to the interests ofjustice." Accordingly,ifthe defendant
  consent to a felony plea or sentencing taking place by video confer                                                        intends to
                                                                      ence or,if video conference is not reasonably available,
  telephonic conference, instead ofin person in open court, the                                                                by
                                                                 defendant must set forth below proposed findings suffici
  this showing.                                                                                                             ent to make




  4.Order Adopting Findings Regarding Harm ofFurther Delay
                                                           of           Felony Plea or Sentencing
 Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief,
                                                           and Economic Security("CARES")Act and 4 2 of Order
 No. 20-043(In Re: Coronavirus Public Emergency Use of                                                          ofthe Chief Judge
                                                           Video and Telephonic Conference in Certain Criminal
 hereby find that the:                                                                                         Procee dings),I

                        Felony Plea(Fed. R. Crim.P. 11)              ~ Felony Sentencing(Fed. R. Crim.P.32)
 in this case cannot be further delayed without serious harm to
                                                                  the interests ofjustice,for the reasons set forth above.



Date                                                 United States District Judge


CR-029 (08/20)        CONSENT TO VIDEO/TELEPHONIC OONFERENCE
                                                                       AND/ORWAIVER OF DEFENDANT'S PRESfi1VCE
                                                                                                                                   P.2 OF 2
